In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Firetog, J.), dated May 2, 2005, which denied her motion to vacate the dismissal of the action, restore the action to the active calendar, and extend her time to file a note of issue.
Ordered that the order is reversed on the facts and as a matter of discretion, with costs, the motion to vacate dismissal of the action, restore the action to the active calendar, and extend the *841time to file a note of issue is granted, and the plaintiffs time to file a note of issue is extended until 60 days after service upon her of a copy of this decision and order.
Under the particular circumstances of this case, the Supreme Court should have granted the plaintiffs motion (see Davis v Goodsell, 6 AD3d 382 [2004]). Florio, J.P., Mastro, Spolzino and Skelos, JJ., concur.